DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 04/12/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 30-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., in view of .S. Patent Application Publication No. 2012/0066005 to Stewart et al.
With regard to claims 21, 36, and 40, Atagun discloses a method comprising: 
assigning, by an invoice distribution server, a plurality of entities associated with a customer of a service policy (paragraph 21, For example, there may be one or more Shared Pool Owners or Administrators. Shared Pool Owners or Administrators may have various controls such as being able to add and remove Owners, Administrators and/or members. The shared pool may be dynamic, that is, shared pool members may be added and/or removed at any time); 
receiving, by the invoice distribution server from a computing device, an allocation request at a first time, wherein the allocation request comprises an indication of how a customer would like to allocate costs associated with an service policy amongst the plurality of entities (paragraph 22, all individual members may not be equal contributors of the shared pool. Different individual members may pay different amounts of a single payment. For example, a shared pool policy may be set up such that members have an obligation to equally split a payment amount for a transaction. In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays $50, User B pays $25 and User C pays $25). This case may apply, for example, in business or roommate situations where a business partner has a 
generating, by the invoice distribution server, distribution rules in accordance with the allocation request (paragraphs 22, 32, and 50, funds may be pulled from each member's funding sources in appropriate amounts according to the rules set up by each member of the shared pool and/or according to any policies governing the shared poo); 
receiving, by the invoice distribution server, a service premium of the service policy at a second time (paragraphs 58 and 68,The online subscription service may then be able to make a payment call to pull a recurring, e.g., monthly subscription amount from the user's payment provider service account using the authorization token. In one or more embodiments, a pull from a shared pool may be triggered from a merchant pull. For example, User 1 (U1) wants to sign up for an online service, e.g., Netflix.RTM., and share the cost with his roommate (U2)); 
generating, by the invoice distribution server, a plurality of invoices based on the distribution rules and the service premium, wherein each invoice of the plurality of invoices is associated with a respective entity of the plurality of entities (paragraph 41, In an embodiment, in addition to any policies governing the shared pool, a shared pool member may opt in to receive an authorization notification when certain activity occurs with respect to the shared pool. For example, a member may opt in to be notified every time a transaction occurs (e.g., a purchase is made) using the shared pool in which they are a participant, or when a transaction in which they are a participant is over a certain amount or quantity limit, or when any other appropriate shared pool activity occurs. For 
However, Atagun does not disclose the service policy and the service premium is related to an insurance policy and an insurance premium.
However, Stewart teaches the service policy and the service premium is related to an insurance policy and an insurance premium (querying a database for a second set of existing data associated with a regulator, which regulates insurance policies in a geographic area comprising the location; and calculating a pure premium based on constant values and an analysis of the data in the first set and the second set. One aspect of the invention is to define territories based on latitude and longitude coordinates.  This method allows insurance providers to more finely segment policy pricing based on geographic characteristics and provides more pricing points than current structures.  For purposes of this application, the system is called Geographic Rating Identification (GRID) Based Rating and utilizes latitude and longitude coordinates to determine the Location Rating Factors (LRFs) that may apply to a policy. The latitude and longitude coordinates are components of an unique identifier, GRID ID, which is used to identify each GRID cell, paragraphs 15, 41, and 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Atagun to include, the service policy and the service premium is related to an insurance policy and an insurance premium, as taught in Stewart, in order to represent the insurance premium in an ideal scenario (Stewart, paragraph 4).
claims 22 and 37, Atagun discloses the indication of how a customer would like to allocate costs associated with an insurance policy specifies a percentage of the costs to be allocated to each of a plurality of entities associated with the insurance policy (paragraphs 22 and 63).  
With regard to claim 23, Atagun discloses sending the plurality of invoices to the plurality of entities associated with the insurance policy in accordance with the distribution rules (paragraphs 41 and 45).  
With regard to claim 24, Atagun discloses generating the distribution rules comprises: generating a first rule that assigns a location identifier to each entity of the plurality of entities (paragraph 99, The user identifier 1300 may include one or more attributes related to the user 302, such as personal information related to the user 302 (e.g., one or more user names, passwords, photograph images, biometric ids, addresses, phone numbers, etc.). Examiner notes that the user identifier includes location identifier (i.e., address) for each entities)); generating a second rule that allocates a respective portion of the costs to each location identifier (Atagun, paragraphs 81 and 99, the individual member making the payment may select the contributors and set the percentage or amount that each contributing member needs to pay.); generating a third rule that ensures that a sum of each portion of the costs is equal to the insurance premium (Atagun, paragraphs 81 and 84-85); and storing the first rule, the second rule, and the third rule in a first database associated with the invoice distribution server (paragraph 106, The payment service provider 308, in one embodiment, may be configured to maintain one or more user accounts and recipient accounts in an account database 4220, each of which may include account information 
With regard to claim 30, the combination of references discloses receiving, from the computing device, a second request, the second request comprising a second indication of how the customer would like to allocate costs associated with the insurance policy between the plurality of entities (Atagun, paragraphs 22 and 63, Stewart teaches the service policy and the service premium is related to an insurance policy and an insurance premium),-3- 4826-9633-5508.1Atty. Dkt. No. 069251-0249and wherein the second request specifies a date range during which the second request is to be implemented (paragraphs 43, the shared pool may be closed automatically after a certain time, or it may be closed by a designated user or member, or by any user or member, as may be set forth, for example, in the policies and obligations governing the shared pool. Examiner notes that a shared pool is requested to be effective thru a certain time, which is considered as “the second request specifies a date range during which the second request is to be implemented”).  
With regard to claim 31, Atagun discloses the second indication specifies a percentage of the costs to be allocated to each of the plurality of entities (paragraphs 22, 37 and 63).  
With regard to claim 32, Atagun discloses generating additional rules, wherein the additional rules are configured to implement the second request during the date range (paragraphs 37 and 43, Once the invited user has a current account with the payment service provider, the invited user may review and decide whether to accept any terms and conditions set forth in any applicable policies governing the shared pool, including, for example, termination conditions, roles of the users or members, contribution requirements, percentages or amounts due by each user or member, etc. Examiner notes that adding a new member request can be considered as “the second request” and the new percentages due for each user based on a new member contribution during the certain time can be considered as “the additional rules are configured to implement the second request during the date range”).  
With regard to claim 33, Atagun discloses executing, by the invoice distribution server, the distribution rules to allocate portions of the insurance premium to the plurality of entities in accordance with the first request and the second request (paragraphs 37, 43, and 81, Examiner notes that adding/ removing/managing members request in a shared pool can be considered as “the second request” and the shored pool distribution and allocation details can be modified based on the first and the second requests).  
With regard to claim 35, Atagun discloses assigning the plurality of entities comprises associating a respective identifier with each entity of the plurality of entities (paragraphs 15 and 99, Shared pool members may be any individual person or entity including, for example, individuals in personal or business relationships, employees, friends, family, or anyone.).  
With regard to claim 38, Atagun discloses one of the plurality of entities is not associated with the insurance policy (paragraph 81, As such, the friend member may use this shared pool mechanism to authorize the individual member making the payment to `pay on his or her behalf`. Examiner notes that an individual who is not associated with the service/insurance policy can be requested to pay for an individual who is associated with the service/insurance policy).  
Claims 25-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., in view of .S. Patent Application Publication No. 2012/0066005 to Stewart et al., and further in view of U.S. Patent Application Publication No. 2007/0265962 to Bowe JR. et al
With regard to claims 25-28 and 39, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a future date on which the request is to be implemented; and receiving, from the computing device of the customer, an end date specifying when to stop implementing the request, wherein the start date and the end date form a date range during which the request is to be implemented. 
However, Bowe teaches receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a future date on which the request is to be implemented; and receiving, from the computing device of the customer, an end date specifying when to stop implementing the request, wherein the start date and the end date form a date range during which the request is to be implemented (the automatic invoice generation  Invoice Plan form applet 480 includes various fields used to define a specific invoice plan for the selected agreement 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a future date on which the request is to be implemented; and receiving, from the computing device of the customer, an end date specifying when to stop implementing the request, wherein the start date and the end date form a date range during which the request is to be implemented, as taught in Bowe, in order to automatically generate invoices for contracts for specific time periods (Bowe, paragraphs 1-2).
With regard to claim 29, Atagun discloses the invoice distribution server automatically generates the plurality of invoices using the distribution rules and the insurance premium when the second time is between the start date and the end date (paragraphs 41 and 58).  
Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., in view of .S. Patent Application Publication No. 2012/0066005 to Stewart et al., and further in view of U.S. Patent Application Publication No. 2013/0073318 to Feldman et al.
With regard to claim 34, the combination of references substantially disclosed the claimed invention, however, the combination of references does not disclose the invoice distribution server automatically executes the distribution rules based upon the 
However, Feldman teaches the invoice distribution server automatically executes the distribution rules based upon the second request when the second time is within the date range specified in the second request and based upon the request when the second time is outside of the date range (The insurance company computer system may be configured to receive from a policyholder selection of premium billing to the primary policyholder or to the members for coverage associated with the members. For example, a policyholder may access the insurance company computer system to add an adult child as a member, and determine that the insurance company will direct premium billing for the coverage of the adult child to the policyholder. At a later time, determined at the discretion of the policy holder, such as when the adult child obtains a higher paying job, the policyholder may access the system and provide data indicative of instructions to have premium bills be directed to the adult child member for payment. The premium attributable to covering the teen 129 is included in the premium billed to and paid by father 120. Once the teen 129 has completed his or her education, the teen 129 will be eligible to be a policy member for coverage of a vehicle owned solely by the teen 129, or for homeowners or renters insurance at a separate residence of the teen 129. A policy--related transaction may include a request to add a related individual as a new member, change the status of a covered child, such as a student living at home, to the status of a member when the child moves to a separate residence, select or change coverage for a policy member, select or change premium billing between a policy the invoice distribution server automatically executes the plurality of rules based upon the second allocation in the second request during the date range specified in the second request and based upon the first allocation in the first request outside of the date range”,  paragraphs 26, 29, 44, 55, and 58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the invoice distribution server automatically executes the distribution rules based upon the second request when the second time is within the date range specified in the second request and based upon the request when the second time is outside of the date range, as taught in Feldman, in order to provide an output signal to an insurance computer system having data indicative of the user-initiated policy transaction (Feldman, paragraph 10).


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687